Citation Nr: 0723124	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to May 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision that, in part, denied service connection for 
PTSD and granted service connection for diabetes mellitus, 
rated 20 percent.  In June 2006, a Travel Board hearing was 
held before the undersigned; a transcript of this hearing is 
associated with the claims file.

Service connection for PTSD was denied by an unappealed 
October 1985 rating decision (a claim to reopen was denied by 
an unappealed March 1998 rating decision).  The question of 
whether new and material evidence has been received to reopen 
the claim of service connection for PTSD must be addressed in 
the first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.

The matter of whether new and material evidence has been 
received to reopen a claim of service connection for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.





FINDING OF FACT

The veteran's diabetes mellitus requires insulin and a 
restricted diet; complications are not shown, and regulation 
of activities has not been required.


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.119; Diagnostic Code (Code) 7913 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal stems from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, an October 2005 letter provided 
essential notice.  An August 2005 statement of the case (SOC) 
outlined the regulation implementing the VCAA, and notified 
the veteran of what the evidence showed, of the governing 
legal criteria, and of the bases for the denial of the claim, 
in essence proper notice on the downstream issue of an 
increased initial rating.  The veteran has received all 
critical notice, and has had ample opportunity to respond 
and/or supplement the record after notice was given; he is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The RO 
arranged for the veteran to be examined by VA.  He has not 
identified any pertinent records that are outstanding.  
Evidentiary development is complete to the extent possible.  

II. Factual Background

On January 2005 VA examination, the veteran reported that he 
had not had any ketoacidosis, but has had hypoglycemic 
reactions that he took care of on his own.  He denied ever 
being hospitalized for either.  He reported that he sought 
diabetic care only when he could afford it.  The examiner 
indicated that the veteran had no restrictions on his 
activities due to diabetes and had been encouraged to be 
active.  

January to April 2005 VA treatment records indicate that the 
veteran was on insulin and a restricted diet and that he did 
not exercise due to his bilateral leg numbness.  

At the June 2006 Travel Board hearing, the veteran testified 
that he was on insulin and a restricted diet.
III. Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
has not assigned staged ratings for the diabetes mellitus; a 
20 percent rating has been assigned for the entire appeal 
period.  As findings have been consistent throughout, staged 
ratings are not indicated.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Diabetes mellitus is rated under Code 7913, which provides a 
10 percent rating when the disease is managed by a restricted 
diet only; a 20 percent rating when insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet are 
required; a 40 percent rating when insulin, a restricted 
diet, and regulation of activities are required; a 60 percent 
when insulin, a restricted diet and regulation of activities 
are required, along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Compensable complications of diabetes 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  38 C.F.R. § 4.119 
(emphasis added).  Noncompensable complications are 
considered part of the diabetic process under Code 7913.  See 
Note 1 to Code 7913.

What distinguishes the criteria for the next higher (40%) 
rating from those for the 20% rating assigned is that in 
addition to a restricted diet and medication with insulin 
there must be restriction of activities due to the diabetes.  
There is no evidence that at any time during the appeal 
period the veteran's activities were restricted due to his 
diabetes.  In fact, he has indicated that he was advised by 
treatment providers to be active.  Consequently, the criteria 
for the next higher (40%) rating are not met.  Ratings of 60 
and 100 percent have additional requirements, such as 
episodes of ketoacidosis or hypoglycemia requiring 
hospitalization.  The veteran has denied ketoacidosis; and 
while he has endorsed episodes of hypoglycemia, he reports 
that they were self-treated, and did not require 
hospitalization.  

The preponderance of the evidence is against the veteran's 
claim; consequently, the reasonable doubt provisions cited 
above do not apply and the claim must be denied.


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied. 


REMAND

In a decision in March 2006 (Kent v. Nicholson, 20 Vet. App. 
1 (2006)), while the appeal was pending, the U.S. Court of 
Appeals for Veterans Claims (Court) held, in essence, that 
for notice under the VCAA to be proper in a claim to reopen a 
previously finally denied claim, it must include, with some 
degree of specificity, notice of what type of evidence would 
be new and material, i.e., suffice to reopen the claim.  
Here, an unappealed October 1985 rating decision denied 
service connection for PTSD, essentially based on a finding 
that there was no evidence of a diagnosis PTSD based on an 
inservice stressor.  A March 1998 unappealed rating decision 
declined to reopen the claim.  The veteran filed the instant 
claim to reopen in November 2004.  January 2005 
correspondence (notably prior to Kent) only notified the 
veteran of evidence needed to establish the underling claim 
of service connection; he was not advised that new and 
material evidence was required to reopen the claim; of the 
definition of new and material evidence; or, with some 
specificity, of what type of evidence would be new and 
material.  A subsequent notice letter in April 2005 (also 
prior to Kent) likewise provided no such notice.  The SOC 
addressed the matter de novo, simply noting that new and 
material evidence had been received.  

In short, the veteran has not been provided the type of 
notice required by Kent.  As the Court has held this is a 
prejudicial notice defect, the Board has no recourse but to 
remand this matter for proper notice.  

The Board notes that the veteran submitted additional 
evidence during the hearing and waived initial RO 
consideration.  As the matter is being remanded, the RO will 
have an opportunity to consider this evidence in the first 
instance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran the 
type of notice required in claims to 
reopen under the Court's decision in 
Kent, supra.  The notice must 
specifically include the definition of 
new and material evidence, and (with some 
degree of specificity) notice as to what 
type of evidence would be considered new 
and material.  Since the prior final 
decision was based essentially on 
findings that PTSD had not been diagnosed 
based on a verified inservice stressor, 
the notice should specify that for 
evidence to be considered new and 
material, it would have to tend to show 
that the veteran was subjected to a 
verified stressor event in service and 
that he has a diagnosis of PTSD related 
to such stressor(s).  The veteran and his 
representative should have the 
opportunity to respond.  The RO should 
arrange for any further development 
suggested by his response.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


